Case 1:20-cv-00089-MAC-KFG Document 8 Filed 02/03/21 Page 1 of 1 PageID #: 104




 UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 RODERICK GENE REED,                             §
                                                 §
                 Petitioner,                     §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:20-CV-89
                                                 §
 M.K. LEWIS,                                     §
                                                 §
                 Respondent.                     §
                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Roderick Gene Reed, proceeding pro se, filed this petition for writ of habeas corpus

 pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F. Giblin,

 United States Magistrate Judge, for consideration pursuant to applicable laws and orders of this

 court.

          The respondent has filed a motion to dismiss or, in the alternative, motion for summary

 judgment. Construing the motion as a motion fo summary judgment, the magistrate judge has

 submitted a Report and Recommendation of United States Magistrate Judge recommending the

 motion be granted.
          The court has received the Report and Recommendation of United States Magistrate Judge,

 along with the record, pleadings, and all available evidence. No objections were filed.

                                             ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. The motion for summary judgment

 is GRANTED. A final judgment shall be entered denying the petition.


          SIGNED at Beaumont, Texas, this 3rd day of February, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
